                                           Case 3:20-cv-01714-SK Document 13 Filed 06/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHANTELL D. LUMAR,                                Case No. 20-cv-01714-SK
                                   8                    Plaintiff,
                                                                                           ORDER TO SHOW CAUSE AND
                                   9             v.                                        CONTINUING CASE MANAGEMENT
                                                                                           CONFERENCE
                                  10     UNITED AIRLINES,
                                  11                    Defendant.

                                  12          The complaint in this matter was filed on March 10, 2020. (Dkt. 1.) Plaintiff, who is
Northern District of California
 United States District Court




                                  13   proceeding pro se, simultaneously filed an application to proceed in forma pauperis. (Dkt. 2.) On
                                  14   March 11, 2020, the Court granted Plaintiff’s application and ordered service of the complaint by
                                  15   the U.S. Marshals. (Dkt. 4.) Due to COVID-19, the complaint has not yet been served. Pursuant

                                  16   to the Court’s initial scheduling order, an initial case management conference was set for June 8,

                                  17   2020. (Dkt. 3.) The parties’ joint case management statement was due June 1, 2020.

                                  18          No joint case management statement was filed, and neither party appeared for the initial

                                  19   case management conference, which was held telephonically for the convenience and safety of the

                                  20   parties, on June 8, 2020.

                                  21          To allow time for service due to delays related to COVID-19, the Court HEREBY

                                  22   CONTINUES the initial case management conference until August 10, 2020. The parties’ joint

                                  23   case management statement shall be due no later than August 3, 2020.

                                  24          The Court also issues this ORDER TO SHOW CAUSE to Plaintiff regarding her failure to

                                  25   appear at the initial case management conference held on June 8, 2020. Plaintiff must file a

                                  26   written response explaining why she did not appear to prosecute her case no later than July 6,

                                  27   2020. Failure to respond may result in dismissal of this case.

                                  28          Finally, the Court ADVISES Plaintiff that the district court has produced a guide for pro se
                                           Case 3:20-cv-01714-SK Document 13 Filed 06/16/20 Page 2 of 2




                                   1   litigants called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which

                                   2   provides instructions on how to proceed at every stage of your case, including discovery, motions,

                                   3   and trial. It is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard

                                   4   copy free of charge from the Clerk’s Office. The Court further advises Plaintiff that she also may

                                   5   wish to seek assistance from the Legal Help Center. Plaintiff may call the Legal Help Center at

                                   6   415-782-8982 for a free telephonic appointment with an attorney who may be able to provide

                                   7   basic legal help, but not legal representation.

                                   8          IT IS SO ORDERED.

                                   9   Dated: June 16, 2020

                                  10                                                     ______________________________________
                                                                                         SALLIE KIM
                                  11                                                     United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
